The opinion of the court was filed November 3d, 1884.
Per Curiam.
It was said in Crawford v. Davis, 8 Out. 576, “ in determining the kind of possession necessary to be given to the vendee to be good against the creditors of the vendor, regard must be had not only to the character of the property, hut also to the nature of the transaction, the position of the parties, and the intended use of the property. No such change of possession as will defeat the fair and honest object of the parties is required.” We reaffirm this as a correct statement of the law. The ruling of the court below is not in conflict therewith. The allegations of fraud in fact were for the jury and were properly submitted.
Judgment affirmed.